Citation Nr: 1115363	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cervical discogenic disease with left upper extremity radicular pain (claimed as neck condition and lost feeling in left arm/hand).

2.  Entitlement to service connection for posttraumatic and degenerative changes, lumbosacral spine (claimed as back condition).

3.  Entitlement to an evaluation in excess of 30 percent for major depressive disorder prior to January 4, 2007, in excess of 50 percent from January 4, 2007 to July 18, 2008, and in excess of 70 percent from July 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's cervical discogenic disease with left upper extremity radicular pain is due to any incident or event in active service, and arthritis of the cervical spine was not manifested within one year after service.

2.  The competent and probative evidence of record preponderates against a finding that the Veteran's posttraumatic and degenerative changes, lumbosacral spine, are due to any incident or event in active service, and arthritis of the lumbosacral spine was not manifested within one year after service.

3.  Prior to January 4, 2007, the Veteran's major depressive disorder was manifested by social and occupational impairment with occasional decrease in work efficiency, though generally functioning satisfactorily, due to suspiciousness and chronic sleep impairment.

4.  From January 4, 2007, to July 18, 2008, the Veteran's major depressive disorder was manifested by impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

5.  On and after July 18, 2008, the Veteran's major depressive disorder has been manifested by suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Cervical discogenic disease with left upper extremity radicular pain was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Posttraumatic and degenerative changes, lumbosacral spine, were not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  Prior to January 4, 2007, the criteria for a disability evaluation in excess of 30 percent for major depressive disorder were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2010).

4.  From January 4, 2007 to July 18, 2008, the criteria for a disability evaluation in excess of 50 percent for major depressive disorder were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9434.

5.  From July 18, 2008, the criteria for a disability evaluation in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9434.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In April 2005, December 2005, and September 2009 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2006 rating decision, November 2006 SOC, October 2008 SSOC, April 2010 SSOC, and January 2011 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in March 2006 and September 2009 letters which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  Service Connection for Cervical Discogenic Disease with Left Upper Extremity Radicular Pain and Posttraumatic and Degenerative Changes, Lumbosacral Spine

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran's service treatment records (STRs) show that in July 1969 he was diagnosed with strained muscles in the mid-back.  He was to be confined to the squadron section for four days.  Private hospital treatment records from November 1969 indicate that he was involved in an automobile accident.  He had stabilized but had symptoms of headaches, diplopia, and a sore neck.  December 1969 STRs indicate that the Veteran had been in an automobile accident in November 1969, and he was diagnosed with hysterical reaction, manifested by left-side hemianesthesia to all modalities of sensation.  On a September 1970 medical history report the Veteran reported having never had recurrent back pain, arthritis, or rheumatism.  On examination his spine and other musculoskeletal elements were found to be normal.  The examination notes indicate that he reported bleeding excessively after an automobile accident in 1969, and that a positive history of broken bones referred to a right wrist fracture from four months before.  An October 1970 examination report, prior to his separation from active duty, indicates that the Veteran's spine and other musculoskeletal system were normal, and there were no diagnoses related to the neck or lumbosacral spine.

Private treatment notes indicate that in December 1988 the Veteran underwent surgery for his right hip due to a fracture.  It was noted that he had a history of previous musculoskeletal injuries, including to the neck and shoulder, right knee, and lower legs.  These injuries had resolved satisfactorily and allowed him to return to work.  The Veteran had an orthopedic evaluation in July 1989 due to injuries to the right hip and leg that he suffered while working for a trucking company in December 1988.  His complaints and the diagnosis were related to the hip.

January 2000 VA treatment notes indicate that the Veteran had been in a truck accident in 1986.  He could not recall the specific injuries, but said he had worn a collar for a period, and since then had had intermittent neck pain.  Over the prior week here had been an acute increase in the pain, with new onset paresthesias.  March 2000 VA treatment notes indicate that the Veteran had received treatment for two years after the 1986 motor vehicle accident, which included physical therapy, and he continued to have pain.  He complained of severe neck pain and a headache, and the pain radiated from his neck to the back of his head and to the temporal region.  He rated the pain as a seven out of ten.  On examination the neck had a limited range of motion, and the range of motion of the upper extremities was within normal limits.  The Veteran was diagnosed with cervical discogenic disease with possible root compression, chronic pain syndrome, and a tension headache.

March 2001 VA treatment notes indicate that the Veteran had tripped and fallen down three steps, hurting his back.  Treatment notes from later in March 2001 indicate that he continued to have neck and left upper extremity pain after falling earlier in the month.  The Veteran also had increased low back pain.  He was taking Oxycodone through an outside provider.

The Veteran had a private physical examination in October 2004.  He reported that he worked as a truck driver until the past Spring, at which point he had to stop because of increasing pain, particularly in the left inguinal area.  The diagnosis was recurrent inguinal herniorrhaphies, bilateral, left inguinal pain, and possible thoracic outlet syndrome, right upper extremity.

November 2004 VA treatment notes indicate that the Veteran complained of low back pain and bilateral lower extremity numbness.  The lower extremity numbness had been progressive, and had not been present one to two years before.  The Veteran was satisfied with his current pain medications.  There was also right upper extremity numbness and pain from the upper arm into the fingers.

A February 2005 MRI of the lumbar spine from VA treatment showed stable post traumatic and degenerative changes of the lumbosacral spine without significant spinal canal or neural foraminal compromise.  March 2005 VA treatment records indicate that the Veteran was referred for an evaluation of intermittent numbness in the right arm and first 3 fingers, marked elbow pain, and neck pain radiating to the right arm.  The Veteran had injured his right ulnar nerve in a 1986 motor vehicle accident and had not required surgery.  The impression included no evidence of cervical radiculopathies (C5-C8) on the right.  At December 2005 VA urgent care treatment the Veteran complained of low back pain.

In October 2006 the Veteran underwent a VA examination for the spine at which he reported occasional twinges through the middle of the back since 1969.  The onset of tingling and numbness in the back of the thighs was one month after the 1969 accident.  There was no radiating lower extremity pain on either side.  The Veteran also reported that the onset of neck pain was the 1969 motor vehicle accident.  He rated the pain in his neck and lower back as an eight out of ten, with no flare-ups with increased pain from moving around.  

On examination there was tenderness to palpation of the paralumbar muscles and pain.  Seated straight leg raising was 60 degrees with pain on the right and 45 degrees on the left, with pain on both sides.  Deep tendon reflexes were normal and there was full muscle strength.  Range of motion of the lumbar spine was flexion to 90 degrees, extension to 10 degrees, right and left lateral flexion of 15 degrees, and right and left lateral rotation of 30 degrees each.  The cervical spine was tender to palpation, deep tendon reflexes were somewhat diminished, and there was full muscle strength.  Range of motion was flexion to 15 degrees, extension to 25 degrees, right lateral rotation to 20 degrees, left lateral rotation to 40 degrees, right lateral flexion to 20 degrees, and left lateral rotation to 15 degrees.  There was pain at the terminal degrees of motion.

The examiner diagnosed the Veteran with an old compression deformity of L2 and degenerative disc disease at L1-L2 and L5-S1.  There was moderately severe to severe functional impairment with no weakness, fatigability, or incoordination with respect to the back.  The diagnosis for the cervical spine was degenerative disc disease at C5-C7 with moderately severe functional impairment and no weakness, fatigability, or incoordination.  The examiner opined that the current lumbosacral spine disorder was not caused by or related to military service because the Veteran did not have difficulty with his back during service, according to the records.  The muscle strain during service was to the mid-back, not the low back, and the intervening injuries after service were, in the opinion of the examiner, responsible for the Veteran's current low back disorder.  The examiner also opined that the cervical spine disorder was not caused by or related to military service.  It was noted that, while the Veteran may have had a cervical strain as a result of the 1969 accident, the separation examination did not have any findings regarding the neck and low back, and there were intervening injuries after service.

The Veteran had pain management treatment in January 2007 due to chronic low back and neck pain.  May 2009 VA treatment notes indicate that the Veteran was seen for pain management.  He was to continue taking various medications.  In June 2009 the Veteran had an initial pain psychology evaluation.  He reported that his low back and neck pain began in 1969 due to a motor vehicle accident.  He had continued to be followed through VA for pain management, and at August 2010 treatment it was noted that he had had epidural injections without relief.  He again reported that the pain began with the 1969 motor vehicle accident.

The Veteran submitted statements from friends and former co-workers in October 2009 indicating that they have witnessed him being in pain due to his back at various times over the past several years.

We recognize the sincerity of the Veteran's belief that his cervical discogenic disease, and his left upper extremity radicular pain and posttraumatic and degenerative changes in the lumbosacral spine, are service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, arthritic and neurological disorders of the neck and back require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

In the present case, the Veteran is competent to report that he has had neck and back pain since the 1969 motor vehicle accident.  However, the Board does not find this to be entirely credible when weighed against the record as a whole.  The private treatment records from after the accident indicate that the Veteran had a sore neck, and his back was not mentioned.  On a September 1970 medical history report, he reported having never had recurrent back pain, and his spine and the rest of his musculoskeletal system were found to be normal at September 1970 and October 1970 examinations.  December 1988 treatment records indicate that the Veteran had a history of previous musculoskeletal injuries, including to the neck and shoulder, right knee, and lower legs, which had resolved satisfactorily, allowing him to return to work.  At the March 2000 VA treatment discussed above, he did not indicate having had pain before the 1986 workplace injury.  Although the Veteran has more recently asserted at treatment that he has had back and back pain since 1969, these reports are not credible when weighed against the record as a whole.

The October 2006 VA examiner opined that the current lumbosacral spine disorder was not caused by or related to military service, because the records do not show that the Veteran had difficulty with his back during service.  The muscle strain during service was to the mid-back, not the low back, and the intervening injuries after service were, in the opinion of the examiner, responsible for the Veteran's current low back disorder.  The examiner also opined that the cervical spine disorder was not caused by or related to military service.  It was further noted that, while the Veteran may have had a cervical strain as a result of the 1969 accident, the separation examination did not indicate any complaints or findings regarding the neck and low back, and there were intervening injuries after service.  There are no other competent opinions of record regarding the etiology of the Veteran's cervical and lumbosacral disorders.

Accordingly, because the evidence preponderates against the claim of service connection for cervical discogenic disease with left upper extremity radicular pain and posttraumatic and degenerative changes of the lumbosacral spine, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Evaluation for Major Depressive Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Reviewing the evidence of record, the Veteran underwent a VA examination in December 2005 at which he reported frustration with the perception that his back pain was in his head, and the examiner noted that the treatment records contemporaneous to the 1969 accident indicated that the symptoms were psychogenic in nature.  The Veteran reported that he was a "happy guy," and the examiner noted that depression screenings in 2003, 2004, and 2005 from VA primary care had been negative.  He reported difficulties with sleep and frustration, which he attributed to his chronic pain and difficulties with the VA claims process.  The Veteran was working part-time mowing tee boxes at a golf course and managing a bar.  He was having difficulties at work due to his back, and he had been unable to continue in his previous occupation of truck driver because of the pain.  The Veteran was married and reported a strong and supportive relationship.

On examination there was no impairment in thought process or communication.  No delusions or hallucinations were present, and the Veteran was friendly and cooperative.  There was no suicidal or homicidal ideation, and he maintained personal hygiene and independently completed activities of daily living.  The Veteran was oriented to person, place and time, and there was no significant memory loss or impairment.  There was no obsessive or ritualistic behavior, and speech was of normal rate and rhythm.  The examiner noted that no panic attacks were present, and the Veteran did not have a depressed mood or anxiety.  Impulse control was not impaired  The examiner also noted that the Veteran did not isolate himself due to emotional problems, and he was able to appropriately interact with others.  His reduced engagement in social activities was due to chronic pain.  The examiner did not make any diagnosis and assigned a GAF score of 80.  

VA primary care treatment notes from January 4, 2007, indicate that the Veteran thought he was taking Prozac, but was not sure.  He was not sure if his mood was any better but did not think it was worse.  The Veteran was not suicidal, and was noted to have depression and a "usual depressed affect."  The treating nurse practitioner strongly encouraged the Veteran to make a mental health appointment

G.G., MA, a private licensed professional counselor, wrote in November 2007 that he had counseled the Veteran since the previous December for major depression due to chronic pain.  The Veteran's depression had been complicated and exacerbated by the lack of resolution of his claim with VA.  

Mr. G wrote in January 2008 that he evaluated the Veteran in December 2007.  The Veteran's verbal presentation was fluid, calm, and coherent, and it appeared to be an accurate representation of the Veteran's emotional state.  Anti-depressants had had little effect.  His symptoms were difficulty falling and staying asleep, anhedonia, decreased libido, suicidal idealizations, and feeling of hopelessness and helplessness.  Financial pressures and a lack of resolution in the VA claim exacerbated the symptoms.  Mr. G noted that the Veteran had all of the symptoms necessary to classify him as having major depressive disorder.  He also opined that the Veteran's diagnosis was more accurately mood disorder due to chronic back pain with major depressive like episodes.   The Veteran was assigned a GAF score of 50.

At a July 18, 2008 VA social work consultation the Veteran was dressed neatly and displayed a congruent affect.  He expressed frustration, fear, anger and despair.  The Veteran said that he could not sleep and had anhedonia.  He had an impulse to crash his car into a telephone pole or into oncoming traffic because he thought this could financially benefit his wife.  However, the Veteran denied that he would actually do it because he did not want to hurt his family.

April 2009 VA treatment records indicate that the Veteran was angry but pleasant and cooperative.  At a June 2009 VA social work appointment the Veteran was noted to have fairly good hygiene.  The Veteran displayed a congruent affect and continued to express anger and frustration at VA.  He was noted to be pleasant and cooperative, and he expressed fear that he would lose his job feeding horses due to carpal tunnel syndrome.  The Veteran expressed hopelessness but denied suicidal and homicidal intent.  He was irritable due to his frustration and felt that nothing helped with this.  The Veteran was diagnosed with depression.

The Veteran had a VA examination in October 2009 at which he reported feeling sad, irritable, and spending 80 percent of the time alone in his room.  He did not want to be around anyone, felt worthless, and had continuous thoughts of suicide.  He had no motivation, was unhappy with his life, and nothing was interesting or pleasant for him.  Recently, a friend had asked him to play drums in his band but the Veteran had not cared enough to respond, and it had taken him three weeks to get gasoline for a work truck.  The Veteran was also turning down invitations for social events.  He reported that a combination of physical disability, chronic pain, and lack of motivation limited him ability to be productive.  He had not worked in 18 months and had difficulty accomplishing tasks around his home.  The examiner diagnosed a pain disorder associated with a psychological and general medical condition and depression, NOS (not otherwise specified).  He was assigned a GAF score of 50.

At another VA examination in December 2010, the Veteran reported that he continued to take medication for depression.  His reported psychiatric symptoms were headaches, nightmares of being captured while in Vietnam, suicidal ideation on a daily basis, difficulty getting up and going, difficulty sleeping, difficulty in his relationship with his wife, and a general feeling of uselessness.  The severity of the symptoms was moderate to high, and the frequency and duration had been chronic and continuous with no periods of remission.  His current treatment with medication was considered to be helpful.  The Veteran continued to work on a ranch feeding horses in exchange for housing.  He had previously worked as a long haul truck driver for 30 years and indicated that he quit due to thoughts of driving off of a cliff or into oncoming traffic.  The Veteran reported that his relationship with his wife was good and that he did not have contact with his two adult children.  He said that he had a few friends but did not have much of a social live.  He tended to isolate himself and said that he sometimes enjoyed being around horses more than people.

On examination the Veteran showed no impairment of thought process or communication, and he had no delusions or hallucinations.  His behavior at the appointment was appropriate and he reported suicidal ideation with no plan.  He was able to maintain hygiene and basic activities of daily living.  He was oriented to person, time, place, and situation.  He reported some increasing problems with short-term memory and denied obsessive or ritualistic behaviors.  The rate and flow of speech were within normal limits and he had had occasional panic attacks in the past year.  The Veteran reported that his depression was severe on most days and was often accompanied by moderate anxiety.  He had impaired impulse control, and when angry he tended to lash out at his wife over minor issues.  The examiner diagnosed the Veteran with depression, NOS and assigned a GAF score of 50.

Reviewing the evidence of record, the Board finds that prior to January 4, 2007, the  Veteran's major depressive disorder was manifested by the following symptoms in the criteria for a 30 percent evaluation:  social and occupational impairment with occasional decrease in work efficiency, though generally functioning satisfactorily, due to suspiciousness and chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

In finding that the Veteran did not have the symptoms associated with a 50 percent evaluation prior to January 4, 2007, the Board notes that he did not have flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impairment of short-and long-term memory; difficulty in understanding complex commands; impaired judgment; and/or impaired abstract thinking.  See 38 C.F.R. § 4.130, DC 9434.

At the December 2005 VA examination, the Veteran reported that he was a "happy guy," and the examiner noted that depression screenings in 2003, 2004 and 2005 from VA primary care had been negative.  The Veteran reported difficulties with sleep and frustration, which he attributed to his chronic pain and difficulties with the VA claims process.  On examination there was no impairment in thought process or communication.  No delusions or hallucinations were present, there was no suicidal or homicidal ideation, and he independently completed activities of daily living.  The Veteran was oriented to person, place and time, and there was no significant memory loss or impairment.  There was no obsessive or ritualistic behavior, and speech was of normal rate and rhythm.  The examiner noted that no panic attacks were present, and the Veteran did not have a depressed mood or anxiety.  Impulse control was not impaired  The examiner also noted that the Veteran did not isolate himself due to emotional problems, and he was able to appropriately interact with others.  His reduced engagement in social activities was due to chronic pain.  The examiner did not make any diagnosis and assigned a GAF score of 80.  The Board notes that a score of 80 is indicative of no more than slight impairment in social and occupational functioning.

From January 4, 2007, to July 18, 2008, the Veteran's major depressive disorder was manifested by the following symptoms in the criteria for a 50 percent evaluation: impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9434.

In finding that the Veteran did not have the symptoms associated with a 70 percent evaluation, the Board notes that the evidence did not show obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance or hygiene, and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.

Mr. G wrote in January 2008 that when he evaluated the Veteran in December 2007 the verbal presentation was fluid, calm, and coherent and appeared to be an accurate representation of the Veteran's current emotional state.  The symptoms were difficulty falling and staying asleep, anhedonia, decreased libido, suicidal idealizations, and feeling of hopelessness and helplessness.  Financial pressures and a lack of resolution in the VA claim exacerbated the symptoms.

Reviewing the period beginning on July 18, 2008, the Board finds that the Veteran's major depressive disorder was manifested by the following symptoms in the criteria for a 70 percent evaluation: suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.

Assessing the next higher available rating in light of the evidentiary record, the Board finds that a 100 percent schedular evaluation for the Veteran's major depressive is not warranted from July 18, 2008, to the present.  There is no objective evidence that his major depressive disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434.

At July 18, 2008, VA treatment the Veteran expressed suicidal thoughts but denied actual intent.  At June 2009 VA treatment, he was noted to have fairly good hygiene and was pleasant and cooperative.  He continued to work feeding horses, and he expressed fear that he would no longer be able to do so because of carpal tunnel syndrome.  At the December 2010 VA examination he had no delusions or hallucinations, and his behavior was appropriate.  It was noted that the Veteran was able to maintain personal hygiene and basic activities of daily living.  He was oriented to person, time, place and situation.  While he reported some short-term memory problems, there was no indication that he had memory loss for names of close relatives, his occupation, or his name.  The Veteran also indicated some impaired impulse control but the record does not show that there is persistent danger of him hurting himself or others.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

In conclusion, it is found that the preponderance of the evidence is against the Veteran's claim for increased evaluations during the time periods in issue, for his service-connected major depressive disorder.


ORDER

Service connection for cervical discogenic disease with left upper extremity radicular pain (claimed as neck condition and lost feeling in left arm/hand) is denied.

Service connection for posttraumatic and degenerative changes, lumbosacral spine, (claimed as back condition) is denied.

Entitlement to an evaluation in excess of 30 percent for major depressive disorder prior to January 4, 2007, is denied.

Entitlement to an evaluation in excess of 50 percent for major depressive disorder from January 4, 2007, to July 18, 2008, is denied.

Entitlement to an evaluation in excess of 70 percent for major depressive disorder from July 18, 2008, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


